Citation Nr: 0916495	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-10 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left knee instability.

2.  Entitlement to an initial rating in excess of 10 percent 
for internal derangement of the left knee status post tibial 
fracture.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran had active military service from July 1972 to 
December 1975.  He also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The July 2005 rating decision also denied service connection 
for residuals of a pulmonary embolism.  In an October 2005 
statement, the representative indicated that the Veteran 
disagreed with the July 2005 rating decision; the 
representative enclosed a September 2005 letter from the 
Veteran in explanation.  In his September 2005 
correspondence, the Veteran did not mention the residuals of 
a pulmonary embolism.  Nor has he since requested 
consideration of that disorder.  Given the above, the Board 
finds that the September 2005 notice of disagreement 
submitted through the representative was not intended to 
express disagreement as to the denial of service connection 
for residuals of a pulmonary embolism.



FINDINGS OF FACT

1.  The Veteran's left knee instability is manifested by 
moderate instability, but not by severe recurrent subluxation 
or lateral instability.

2.  The Veteran's internal derangement of the left knee, 
status post tibial fracture is not manifested by limitation 
of flexion to 30 degrees or less, by extension limited to at 
least 10 degrees, by malunion of the tibia or fibula with 
marked knee or ankle impairment, or by dislocated semilunar 
cartilage with locking and effusion into the joint. 



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for left knee 
instability have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5257 
(2008). 

2.  The criteria for an evaluation in excess of 10 percent 
for internal derangement of the left knee, status post tibial 
fracture have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5003, 
5258, 5260, 5261, 5262 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the establishment of 
service connection for the veteran's left knee disorder, VA 
provided the veteran with the notice contemplated by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in an April 
2005 correspondence, except as to notice of the information 
and evidence necessary to substantiate the initial rating and 
the effective date to be assigned a grant of service 
connection in the event his left knee claim was successful.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Once, however, his claim was substantiated through the grant 
of service connection and he was assigned an initial 
disability rating and effective date for the grant of service 
connection in July 2005, VA had no further notice obligations 
under 38 U.S.C.A. § 5103(a) with respect to the veteran's 
disagreement with the initial ratings assigned.  The record 
reflects that he did receive the notice to which he is 
entitled under 38 U.S.C.A. §§ 5103A and 7105, including 
through the issuance of a statement of the case.  See 
Dingess/Hartman, 19 Vet. App. at 490-91.
 
In any event, the veteran was provided with the missing 
notice in a March 2006 communication.  The RO readjudicated 
the claims in a November 2006 supplemental statement of the 
case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 
(Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).  The record does not contain any notice 
deficiency, and the Veteran in any event has not alleged or 
shown prejudice flowing from any such notice deficiency.  See 
Shinseki v. Sanders, --- S.Ct. ----, 2009 WL 1045952 (U.S.) 
(Apr. 21, 2009) (Reversing prior caselaw imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful normally falls upon the party attacking the agency's 
determination).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from 
the grant of service connection for the disorder at issue.  
Consequently, Vazquez-Flores is inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The record also reflects that the 
veteran was afforded VA examinations in connection with his 
claims.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected left knee disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.


Factual background

Service connection for left knee disability was granted in 
July 2005, with an assigned effective date for the award of 
service connection of April 6, 2005.  The RO separately 
evaluated the components of the knee disability, assigning a 
10 percent evaluation for left knee instability, and a 10 
percent evaluation for "status post dislocation with tibia 
fracture left knee."  The above evaluations have remained in 
effect since that time.

The service treatment records, and private treatment records 
for 1998 to October 2005, show that during a period of 
service in the Army National Guard, the Veteran sustained a 
compound fracture dislocation with major ligament injury 
involving the tibia and fibula resulting from a parachuting 
accident in November 1997.  He evidenced no serious 
neurovascular compromise.  He underwent surgery for the 
injury.  A May 1998 note from the Veteran's physical 
therapist indicates that he still had some limitation in 
flexion and extension, as well weakness and a limp.  The 
records indicate that he was employed as a paramedic.  More 
recent records show crepitus, but no effusion.

The Veteran attended a VA examination in June 2005.  He 
complained of intermittent left knee pain with weight-
bearing.  He reported experiencing flare ups which caused him 
to limp, but which did not cause fatigue, weakness, decreased 
motion, or incoordination.  He indicated that his knee gave 
out several times each day.  He denied any swelling, or the 
need for assistive devices.  He explained that his knee 
impacted on his activities of daily living by preventing him 
from running and by limiting his capacity for walking.  He 
reported working as a paramedic, which required occasional 
prolonged standing that tended to aggravate his knee pain.  
He also indicated that he required caution in lifting 
patients because of the giving way of his knee.  Physical 
examination showed that he had a very mild limp.  He 
exhibited left knee flexion to 100 degrees, with pain at the 
extremes of motion; the examiner noted that the decrease in 
flexion was due to some extent to body habitus (the Veteran 
was obese).  He displayed extension to 0 degrees, with no 
indication of pain.  There was no crepitus, and the knee was 
stable, but with some posterior laxity.  There was no 
effusion or significant muscle atrophy, and his strength was 
full.  There was knee tenderness.  The Veteran reported 
experiencing increased pain with repetitive motion, but this 
was not evident on examination.  No fatigue, decreased 
motion, weakness, or incoordination was present with 
repetitive motion.  The examiner clarified that there was no 
additional loss (other than as noted on examination) due to 
pain, weakness, impaired endurance, fatigue, incoordination, 
or flare ups.  The knee had a scar from the 1997 surgery 
which was stable, nontender, superficial, nonadherent, and 
not productive of impaired function.  

On file is the report of a December 2005 examination of the 
Veteran by Alan Colledge, M.D.  The Veteran reported 
experiencing left knee instability with weakness.  He 
reported that his knee was not particularly limiting as to 
exercise or walking.  Physical examination showed that he had 
a normal gait, with no muscle atrophy.  The knee had 
synovitis and 2+ instability.  There was knee pain, 
tenderness and crepitus.  The Veteran was able to flex the 
knee to at least 110 degrees, and to fully extend the knee.  
The Veteran had full strength.  X-ray studies showed marked 
medial compartment narrowing secondary to post-traumatic 
arthritis.  Dr. Colledge provided his estimation of the 
Veteran's impairment under the "whole person" system.

The Veteran attended a VA fee basis examination in April 
2006.  He complained of weakness, stiffness, swelling, giving 
way, lack of endurance, and fatigability associated with the 
left knee, which occurred on a constant basis.  He explained 
that the pain was increased with activity and prolonged 
standing.  He also reported difficulty with traversing 
stairs, and indicated that he missed work up to 4 days in a 
year due to knee problems.  Physical examination showed no 
signs of abnormal weight-bearing or the need for an assistive 
device.  There was no knee swelling, effusion, pain or 
crepitus.  The Veteran was able to flex the knee to 115 
degrees, with pain evident at the extremes.  He was able to 
extend the knee to 0 degrees with no indication of pain.  The 
knee was stable and the examiner concluded that there was no 
further functional limitation from repetitive use, weakness, 
fatigue, lack of endurance or incoordination.  X-ray studies 
showed osteophyte formation of the medial, lateral and 
patellar compartments consistent with degenerative arthritis.  
Studies of the tibia and fibula were negative for any 
abnormalities or indication of fracture or lesion.

Analysis

The RO evaluated the Veteran's service-connected left knee 
instability as 10 percent disabling under Diagnostic Code 
5257, and his service-connected internal derangement of the 
left knee status post tibial fracture as 10 percent disabling 
under Diagnostic Code 5262.  Under Diagnostic Code 5257, a 10 
percent rating is warranted for slight recurrent subluxation 
or lateral instability, and a 20 percent rating for moderate 
recurrent subluxation or lateral instability. 38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5262, a 10 percent rating is warranted 
for malunion of the tibia and fibula with a slight knee or 
ankle disability.  A 20 percent rating is assigned for 
malunion of the tibia and fibula with a moderate knee or 
ankle disability.  A 30 percent rating is assigned for 
malunion of the tibia and fibula with a marked knee or ankle 
disability.  A 40 percent rating is assigned for nonunion of 
the tibia and fibula with loose motion, requiring a brace. 

Alternatively, a 10 percent rating is warranted where flexion 
of the leg is limited to 45 degrees.  A 20 percent evaluation 
requires flexion limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260. 

Extension of the knee limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, and extension limited to 15 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

A.  Left knee instability

Although no left knee instability was shown at the most 
recent examination in April 2006, the June 2005 examiner 
noted the presence of some left knee laxity, and Dr. Colledge 
documented the presence of 2+ instability in the knee.  In 
the Board's opinion, the instability shown on those two 
examinations is best characterized as moderate in nature, 
warranting assignment of a 20 percent evaluation.  The Board 
finds, however, that the evidence does not support an 
evaluation in excess of 20 percent.

In this regard, the June 2005 examiner only noted the 
presence of some laxity; overall, the Veteran's left knee was 
considered relatively stable.  As already noted, the April 
2006 examiner determined that there was no instability in the 
knee.  Although Dr. Colledge reported the presence of 
significant instability, the Veteran's presentation on 
clinical examination at all points suggests that the 
instability is not properly characterizable as severe.  In 
this regard, the Veteran only occasionally has demonstrated a 
limp, and any limp has been described as mild.  Dr. Colledge 
himself noted the absence of any gait abnormalities or the 
use of assistive devices by the Veteran, and the April 2006 
examiner determined that there was no evidence of altered 
weight-bearing.  In short, the Board finds that the absence 
of any significant gait abnormalities or need for corrective 
measures such as assistive devices is persuasive evidence 
that any instability is no more than moderate in nature.

Accordingly, the Board concludes that the Veteran is entitled 
to a 20 percent evaluation, but not more, for left knee 
instability.

B.  Internal derangement of the left knee, status post tibial 
fracture

The evidence shows that the Veteran has consistently 
exhibited flexion to at least 100 degrees, with no further 
reduction due to pain or other symptoms such as weakness, 
fatigue, or incoordination.  He has consistently manifested 
full extension (except shortly after his 1997 surgery), 
without any pain or other limiting factors.  The June 2005 
and April 2006 examiners both noted, despite complaints of 
giving way, the absence of any findings of weakness, fatigue 
or incoordination, and Dr. Colledge also noted the absence of 
any functional impairment due to those factors.  His 
examiners have not found any restriction in flexion beyond 
100 degrees due to pain.  Moreover, no atrophy has been 
demonstrated, any limp he has evidenced has been described as 
mild, and the April 2006 examiner noted the absence of any 
indication of abnormal weight-bearing.  No additional 
limitation of motion was evident with repetitive use.  In 
short, the Board finds that even when any functional 
impairment is considered, the Veteran's range of left knee 
flexion does not even remotely approximate limitation to 30 
degrees or less.  Nor does his extension even remotely 
approximate the criteria for a compensable rating.  38 C.F.R. 
§§ 4.40, 4.45.  See also Deluca v. Brown, 8 Vet. App. 202 
(1995).  A rating in excess of 10 percent under Diagnostic 
Code 5260, or even a compensable rating under Diagnostic Code 
5261, is not warranted.

Given that the evidence as a whole shows that the Veteran has 
full extension, there is no basis on which to award separate 
ratings for limitation of motion.  See VAOPGCPREC 9-2004.

As to Diagnostic Code 5262, given that the Veteran is 
entitled to a 20 percent rating for left knee instability and 
is currently assigned a 10 percent evaluation for the 
remaining impairment in knee function, the Veteran would need 
to at least meet the criteria for a 30 percent evaluation 
under that diagnostic code for it to apply.  See 38 C.F.R. 
§ 4.14.  The evidence shows, however, that the Veteran does 
not have any malunion or nonunion of the tibia or fibula.  
There is no loose motion of the tibia or fibula, and he does 
not require a brace.  X-ray studies as recent as April 2006 
show no abnormalities of the shafts of those bones.  As 
already discussed, the Board has determined that the Veteran 
has, at most, moderate instability in the knee; the Veteran 
clearly does not have marked knee impairment, and the 
fracture he sustained does not involve the ankle area.  A 
higher rating under Diagnostic Code 5262 therefore is not 
warranted.

Although Dr. Colledge noted the presence of synovitis, the 
Veteran has consistently demonstrated the absence of any 
effusion or locking associated with the knee joint.  A higher 
rating under Diagnostic Code 5259 therefore is not for 
application. 

In sum, the left knee is shown to exhibit flexion to at least 
100 degrees, with no limitation of extension, even when 
functional impairment is considered.  He does not have any 
nonunion or malunion of the tibia or fibula, or marked knee 
or ankle impairment.  Nor does he have effusion or locking of 
the knee joint.  Given the above, the Board finds that the 
evidence is more consistent with the current 10 percent 
rating assigned the internal derangement of the left knee, 
status post tibial fracture than with a higher rating.  The 
Board consequently concludes that the appeal for a higher 
rating must be denied.  38 C.F.R. § 4.3.

C.  Esteban consideration

The Veteran has a scar resulting from the surgery he 
underwent in connection with his service-connected left knee 
injury.  The Veteran does not contend that a separate rating 
is warranted for the scar, and the evidence (particularly as 
shown on the examination reports) does not suggest that a 
compensable evaluation would be warranted for the scar.  
Consequently the Board finds that a separate disability 
rating for the left knee scar is not warranted at this time.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

D.  Extraschedular consideration

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record shows that the Veteran continues 
to be employed, and by his own account misses no more than 4 
days a year due to his left knee problems.  He does not 
allege that his employment as a paramedic has been adversely 
affected by missing that amount of work in a year, and the 
Board does not find 4 days of missed work each year to be 
accurately characterizable as suggesting marked interference 
with employment.  The Veteran himself notes that his left 
knee disorder impacts his duties only occasionally (when 
prolonged standing or lifting of a patient is involved).  In 
short, there is no evidence, lay or otherwise, reasonably 
suggesting marked interference of the service-connected 
disorder with employment.

In addition, there is no evidence that his service-connected 
left knee disorder has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996) ; Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

E.  Fenderson considerations

The Board lastly has considered whether a rating in excess of 
20 percent for left knee instability, or a rating in excess 
of 10 percent for internal derangement of the left knee, 
status post tibial fracture is warranted for any discrete 
period during this appeal.  The Board has reviewed the 
evidence on file, particularly the VA examination reports 
which document findings clearly consistent with no more than 
a 20 percent evaluation for instability and with no more than 
a 10 percent rating for the remaining knee impairment, and 
concludes that the underlying level of severity for the 
Veteran's service-connected left knee disorder has remained 
at the 20 and 10 percent levels for the respective components 
of the left knee disorder for the entire period from April 6, 
2005.



ORDER

Entitlement to an initial 20 percent rating for left knee 
instability is granted, effective April 6, 2005.

Entitlement to an initial rating in excess of 10 percent for 
internal derangement of the left knee, status post tibial 
fracture is denied.


REMAND

In a June 2006 rating decision, the RO denied service 
connection, to include on a secondary basis, for sleep apnea.  
In October 2006, the Veteran submitted a notice of 
disagreement as to that determination.  There is no 
indication from the record before the Board that the Veteran 
has been issued a statement of the case as to that issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that in a case in which a veteran expressed disagreement in 
writing with a decision by an agency of original jurisdiction 
and the agency of original jurisdiction failed to issue a 
statement of the case, the Board should remand the matter for 
issuance of a statement of the case.  Consequently, the Board 
must remand the above issue for further procedural actions.

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should take all indicated action 
to issue a statement of the case to the 
Veteran addressing the issue of 
entitlement to a service connection, to 
include on a secondary basis, for sleep 
apnea.  The Veteran should be clearly 
advised of the need to file a timely 
substantive appeal with respect to the 
June 2006 rating decision.  If a timely 
substantive appeal is thereafter 
submitted with respect to that issue, the 
RO should undertake any other indicated 
development.  If, and only if, a timely 
appeal has been perfected, the issue 
should be certified on appeal to the 
Board for the purpose of appellate 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


